Citation Nr: 0207065	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected hypertension with mitral valve prolapse, 
palpitations, and dyspnea.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected athlete's foot, bilateral, with fungus 
between the toes and onychomycosis.  

3.  Entitlement to a compensable evaluation for service-
connected chondromalacia of the left patella.  

4.  Entitlement to a compensable evaluation for service-
connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1975 to October 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, in pertinent part, granted the veteran's 
claim of entitlement to service connection for hypertension 
with mitral valve prolapse and history of palpitations, 
assigning a disability evaluation of 10 percent for that 
disorder; and also granted service connection for bilateral 
athlete's foot with fungus between the toes, patellar 
arthritis of the left knee, and degenerative joint disease of 
the lumbar spine with history of low back pain, evaluating 
each of those disorders as noncompensable (i.e., zero 
percent).  In August 1996 the veteran filed a timely notice 
of disagreement as to these issues.  The RO subsequently 
provided the veteran a statement of the case (SOC), the 
veteran perfected his appeal, and the issues were properly 
certified to the Board.  

In August 2000 the Board remanded these issues to the RO for 
further development, to include a VA examination, which was 
completed in August 2001.  The RO, in a supplemental 
statement of the case (SSOC) and rating decision dated in 
December 2001, increased the evaluation of the veteran's 
service-connected cardiovascular disorder from 10 to 30 
percent, and his service-connected foot disorder from 0 to 
10 percent.  Since the veteran did not indicate that the 
increases satisfied his claims, those issues remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO 
continued to evaluate the veteran's service-connected left 
knee and low back disorders as noncompensable, and those 
issues also remain on appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected cardiovascular disease is 
manifested by no more than sustained diastolic hypertension 
of 100 or more with associated dyspnea, fatigue, and 
palpitations.  

2.  The veteran's service-connected athlete's foot, 
bilateral, with fungus between the toes and onychomycosis is 
manifested by no more than cracking, dryness, and itching.  

3.  The veteran's service-connected chondromalacia of the 
left patella, with history of arthritis, is manifested by no 
more than occasional swelling and pain.  

4.  The veteran's service-connected degenerative joint 
disease of the lumbar spine is manifested by no more than 
characteristic pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypertension with mitral valve prolapse, palpitations, and 
dyspnea are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7007 (1997), 4.104, 
Diagnostic Code 7007 (effective July 14, 1998).

2.  The criteria for a rating in excess of 10 percent for 
service-connected athlete's foot, bilateral, with fungus 
between the toes and onychomycosis are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7813 (2001).

3.  The criteria for a compensable rating for service-
connected chondromalacia of the left patella, with history of 
arthritis, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2001).

4.  The criteria for a rating of 10 percent for service-
connected degenerative joint disease of the lumbar spine are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with hypertension.  Clinical reports reveal blood 
pressure as high as 160/120 and 140/100 as early as November 
1979.  In January and February 1986 the veteran had a blood 
pressure of 150/110 and 138/110, respectively.  A January 
1990 examination revealed an enlarged heart, which was noted 
as possibly related to cardiomegaly.  His pulmonary 
vascularity was normal; there was no segmental infiltrate and 
no pleural effusion.  

In January 1991 severe involvement of both big toes with 
onychomycosis was noted.  The examiner recommended removal of 
both toenails.  

The veteran's blood pressure in June 1992 was 120/90.  In 
October 1992 he complained of dizziness, an increased heart 
rate, and fatigue.  

An examination conducted in April 1993 revealed blood 
pressure of 114/106, 156/94, 150/100, 164/104, 170/106, 
152/110, 140/82, 148/84, 144/86, and 136/80.  

Multiple blood pressure readings were taken in March 1993, at 
which time the veteran's blood pressure was 160/108, 148/98, 
156/100, 148/102, 156/100, 178/100, 162/103, 146/102, and 
162/100.  A clinical report from July 1993 indicates 
complaints of palpitations with associated dizziness, 
lightheadedness, and headaches.  The veteran denied shortness 
of breath.  Physical examination revealed no effusion and the 
clinical impression was borderline left ventricular 
hypertrophy.  An electrocardiogram (ECG/EKG) performed in 
October 1993 indicated mitral valve prolapse with trivial 
mitral regurgitation.  

Clinical records indicate a January 1994 diagnosis of tinea 
pedis and onychomycosis.  

In July 1994 the veteran's blood pressure was 167/110.  The 
veteran injured his left knee in December 1994; there was no 
fracture or dislocation.  In January 1995 he injured the knee 
running.  Physical examination revealed tenderness over the 
patella with full range of motion and without effusion or 
instability.  Mild patellar crepitance was noted.  

Examination in July 1995 revealed no acute cardiopulmonary 
disease.  The veteran's separation examination indicated 
complaints of swollen and painful joints, dizziness, 
sinusitis, skin disease, palpitations, low back pain, and 
knee problems.  The examiner noted a history of hypertension.  
The veteran's blood pressure was 114/98.  

The veteran was afforded a VA examination in May 1996, at 
which time he reported a history of hypertension, left knee 
injury, and onychomycosis.  Physical examination revealed 
minimal thickening of the toenail on both great toes.  He had 
a regular sinus rhythm with no murmurs.  His blood pressure 
was 171/96 sitting and 183/105 standing.  It was specifically 
noted that the veteran was on medication.  The veteran's left 
knee had range of motion from 0 degrees on hyperextension to 
140 degrees on hyperflexion.  Examination of the lumbar spine 
revealed erect posture and normal gait.  He could touch his 
toes with his fingertips.  Hyperextension and lateral and 
side bending were normal.  

Diagnostic testing revealed normal chest and sinuses.  An ECG 
was noted as normal, and there was no evidence of 
palpitations.  There was evidence of prolapse of the anterior 
mitral leaflet consistent with mitral valve prolapse.  

X-rays of the lumbar spine revealed mild degenerative joint 
disease.  The left knee revealed a small degree of patellar 
effusion but was otherwise within normal limits.  The VA 
examiner diagnosed the veteran with degenerative patellar 
arthritis, left, with a small amount of patellar effusion; 
degenerative joint disease of the lumbar spine; bilateral 
athlete's foot with residual mild onychomycosis; and mitral 
valve prolapse by echocardiogram.  

The veteran presented for a hearing before an RO hearing 
officer in February 1997.  He reported chest pains, 
palpitations, and dizziness due to his hypertension, which 
required prescription medication and rest.  The veteran 
testified that he had no symptomatology associated with 
running, and indicated that he was examined by his physician 
quarterly to ensure his diastolic pressure, which usually 
"hovers above 100" and did not go above 110.  The veteran 
denied that his diastolic readings were above 110 or 120 
"for any period of time."  

When asked about his service-connected left knee disorder, 
the veteran indicated that he had pain climbing stairs and 
running.  He reported episodes of swelling that required ice 
packs and aspirin, but he denied needing any medical 
treatment.  

The veteran testified that his back condition had not 
required any treatment since his discharge and that his 
discomfort was primarily when sitting or standing for long 
periods of time.  He indicated that he did not require 
medication, or hot or cold packs for his back.  He denied 
muscle spasms and stated that he has "just a little 
discomfort from time to time."  

His testimony further revealed that the veteran used over-
the-counter medication to relieve the itching, burning, and 
cracking associated with his athlete's foot.  The veteran 
specifically denied that his foot condition required medical 
treatment.  

The veteran submitted private treatment records dated between 
November 1995 and January 1997, which revealed continued 
diagnoses of hypertension with blood pressure of 142/100.  
Treatment records also indicated complaints of left foot pain 
with swelling and erythema, which the examiner noted was 
probably due to a local trauma.  

Outpatient treatment records received in March 1997 indicated 
blood pressure readings in November 1995 of 152/98.  At that 
time the veteran continued to be diagnosed with hypertension, 
and it was noted that his prescription needed to be 
increased.  

In December 2000 the RO received correspondence from Dr. RAS, 
which indicated a continued diagnosis of hypertension that 
"responded well to medication."  Dr. RAS also reported the 
veteran's history of onychomycosis, "which did not respond 
well to medications."  It was specifically noted that the 
veteran has rarely sought treatment from Dr. RAS for 
musculoskeletal injuries.  

Treatment records from June to August 1998 that were received 
in November 2000 revealed blood pressure readings of 144/106, 
166/120, 150/110, and 160/115.  

The veteran presented for another VA examination in August 
2001, at which time he reported a history of chest pain, 
dizziness, and palpitations.  The veteran stated that his 
symptoms were not constant but occurred regularly.  He 
indicated that he could no longer do things such as mowing 
his lawn due to fatigue and shortness of breath.  The veteran 
also reported angina and dyspnea but specifically denied 
episodes of syncopal, congestive heart failure, acute 
rheumatic heart disease, or a history of myocardial 
infarctions.  Symptoms surrounding his foot condition 
included pain, cracking, and dryness, particularly in the 
winter.  He denied ulcerations or other manifestations.  

Physical examination revealed sitting blood pressure of 
150/100, 162/104, and 150/103.  His standing blood pressure 
was 157/97.  The examiner noted "non pitting edema of 
extremities."  His chest was normal with no murmur, rub, or 
gallop, and his EKG was normal.  The examiner further noted 
that the veteran had had to switch jobs due to the stress 
associated with being an investment banker.  

The veteran's feet were dry and cracked, with increased 
discoloration of the nails.  

The examiner diagnosed the veteran with mitral valve prolapse 
and hypertension, noted to be poorly controlled.  He was also 
diagnosed with tinea pedis bilaterally and onychomycosis.  

The veteran was also afforded a musculoskeletal examination 
in August 2001.  The veteran reported being a mortician, and 
indicated a history of back pain associated with sitting for 
extended periods of time.  He reported difficulty with 
repeated lifting, pushing, or pulling.  He denied any pain 
associated with walking.  The veteran also indicated swelling 
and pain in his left knee when climbing stairs, kneeling, or 
squatting.  He reported weakness and a feeling of giving way.  
He denied current use of support devices.  

Clinical evaluation of the lumbar spine revealed no 
tenderness.  The veteran had full range of motion, although 
he complained of some discomfort with extension.  His 
straight leg raise was negative bilaterally and he had 
symmetrical deep tendon reflexes.  The examiner noted no 
motor deficit involving the lower extremities.  

The veteran's left knee revealed no crepitus, effusion, 
tenderness, or instability.  He had full range of motion 
actively and passively.  X-rays of the veteran's lumbar spine 
revealed degenerative joint disease.  X-rays of his left knee 
were within normal limits.  

The examiner diagnosed the veteran with degenerative joint 
disease involving the lumbar spine and chondromalacia 
patellae of the left knee, by history.  

II.  Legal Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
Nov. 9, 2000).  See Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(eliminating the well-grounded-claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment of the VCAA, and that section 3(a) of 
the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002) (stating that Dyment "was plainly 
correct."

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, the 
SSOC's, and the previous Board decision provided in February 
and September 1997, August 2000, and December 2001, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

1.  Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra (where entitlement to compensation 
has already been established, and increase in the disability 
rating is at issue, present level of disability is of primary 
concern) as to the primary importance of the present level of 
disability, is not necessarily applicable to the assignment 
of an initial rating following an original award of service 
connection for that disability.  Rather, the Court held that, 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.  

2.  Hypertension

The veteran's service connected hypertension with mitral 
valve prolapse, palpitations, and dyspnea is currently 
evaluated as 30 percent disabling.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7007.  

The Board notes that the schedular rating criteria for 
cardiovascular disorders were revised effective July 14, 
1998.  See 38 C.F.R. § 4.104 (2001).  Where a provision of 
law or regulation changes after a claim is filed or reopened, 
but before the conclusion of the administrative or judicial 
appeal process, the applicable provision is the one most 
favorable to the veteran, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must consider the veteran's 
claim here under both the former and current provisions, and 
apply whichever is most favorable to the veteran.  

Under the old provisions, hypertensive heart disease with 
definite signs of congestive failure, which precluded more 
than sedentary employment, was assigned an evaluation of 100 
percent.  Sixty percent was assigned for marked enlargement 
of the heart, confirmed by roentgenogram, or the apex beat 
beyond midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion and where more than light manual labor 
was precluded.  An evaluation of 30 percent was assigned 
where there was definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more with moderate dyspnea 
on exertion.  38 C.F.R. § 4.104, DC 7007 (1997).  



There is evidence that in January 1990 the veteran's heart 
was enlarged.  Service medical records also indicate that, in 
November 1979, the veteran's blood pressure was 160/120.  
However, these appear to be isolated incidents.  More 
specifically, the competent medical evidence of record does 
not indicate sustained diastolic hypertension with diastolic 
120 or more.  By the veteran's own testimony his diastolic 
pressure "hovers above 100 almost all the time" but he 
specifically denied that it was at or above 110 or 120 "for 
any period of time."  Furthermore, although the veteran 
reported having to change jobs due to stress, there is no 
indication that his hypertensive disease precludes light 
manual labor.  By the veteran's own account, he is currently 
able to work as a mortician.  

Therefore, the Board finds that the veteran is not entitled 
to an evaluation of 60 percent for his service-connected 
hypertension with mitral valve prolapse.  Instead, the 
veteran's condition, which is manifested by an enlarged 
heart, sustained diastolic hypertension between 100 and 110, 
angina, and dyspnea is more adequately evaluated as 30 
percent disabling under Diagnostic Code 7007 (1997).  

Pursuant to current provisions, hypertensive heart disease 
with chronic congestive heart failure, or workload of 3 
metabolic equivalents (METs) or less that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
is assigned an evaluation of 100 percent.  Where there is 
more than one episode of acute congestive heart failure, or 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, an evaluation of 60 percent is 
assigned.  Thirty percent is assigned for workload of greater 
than 5 METs but not greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Finally, 10 percent is assigned 
for workload of greater than 7 METs but not greater than 10 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; requiring continuous medication.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2001).  


Service medical records indicate continued complaints of 
dizziness, palpitations, and fatigue.  During his last VA 
examination the veteran reported dyspnea, angina, fatigue, 
and shortness of breath.  In addition, the competent evidence 
of record indicates that the veteran's service-connected 
hypertension has continuously required medication.  In fact, 
during the May 1996 VA examination, the examiner specifically 
noted that the veteran was taking hypertension medication.  
The veteran testified that his hypertensive disease required 
both medication and rest.  Dr. RAS specifically indicated 
that the veteran's hypertension "responded well to 
medication"; however, the VA examiner in August 2001 noted 
that the veteran's hypertension was poorly controlled.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected hypertension, 
which requires continuous medication and results in dyspnea, 
fatigue, angina, and dizziness would only receive an 
evaluation of 10 percent under the current provisions of DC 
7007 (2001).  

The Board notes that the veteran specifically denied episodes 
of syncope.  There is no evidence of cardiac hypertrophy or 
dilatation on ECG.  Although the impression of an examiner in 
July 1993 was that of borderline left ventricular 
hypertrophy, an ECG performed in October 1993 revealed mitral 
valve prolapse with trivial mitral regurgitation.  The ECG 
performed in conjunction with the veteran's VA examinations 
were both normal.  Also, an echocardiogram in May 1996 
revealed mitral valve prolapse.  Therefore, the Board finds 
that the veteran is not entitled to a higher evaluation of 30 
percent or more under current provisions.  See 38 C.F.R. 
§ 4.104, DC 7007 (2001).  

The Board has also considered evaluating of the veteran's 
service-connected disability under a different diagnostic 
code.  Under the former provisions of 38 C.F.R. § 4.104, DC 
7101 (1997) an evaluation of 60 percent was assigned for 
diastolic pressure predominantly 130 or more and severe 
symptoms; 40 percent for diastolic pressure predominantly 120 
or more with moderately severe symptoms; 20 percent for 
diastolic pressure 110 or more with definite symptoms; and 10 
percent for diastolic pressure predominantly 100 or more. 

As discussed above, the veteran's diastolic pressure is 
predominantly 100 or more.  Even by the veteran's own 
testimony his diastolic pressure is usually around 100.  He 
specifically denied sustained diastolic pressure of 110 or 
120.  The competent medical evidence of record includes only 
one diastolic pressure reading of 120 and that was in 1979.  
Therefore, the Board finds that the veteran's service-
connected hypertension would warrant no more than 10 percent 
under DC 7101 (1997).  

Pursuant to the current provisions of 38 C.F.R. § 4.104, DC 
7101 (2001) hypertensive vascular disease with diastolic 
pressure predominantly 130 or more is assigned an evaluation 
of 60 percent.  Forty percent is assigned for diastolic 
pressure predominately 40 percent or more.  Diastolic 
pressure of 110 or more or systolic pressure of 200 or more 
is assigned an evaluation of 20 percent.  Finally, diastolic 
pressure of 100 or more or systolic pressure of 160 or more, 
or; an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control is assigned an evaluation of 10 percent.  

As outlined above, the competent medical evidence of record 
indicates that the veteran's diastolic pressure is 
predominantly 100 or more but less than 110, and requires 
continuous medication.  Therefore, the veteran's service-
connected hypertension warrants only 10 percent under the 
current provisions of DC 7101 as well.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected hypertension is 
most adequately evaluated as 30 percent disabling under the 
former provisions of Diagnostic Code 7007 (1997).  


3.  Athlete's foot

The veteran's service-connected athlete's foot, bilateral, 
with fungus between the toes and onychomycosis is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.118, DC 7813 (2001).  

Dermatophytosis, a term that is used to describe 
onychomycosis and the various forms of tinea, is evaluated 
pursuant to Diagnostic Code 7813.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994) at 450.  Under DC 7813, 
dermatophytosis with slight, if any, exfoliation, exudation, 
or itching on a non-exposed surface or small area is 
noncompensable.  Dermatophytosis with exfoliation, exudation, 
or itching involving an exposed surface or extensive area is 
assigned an evaluation of 10 percent.  A thirty percent 
rating is assigned for dermatophytosis with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Fifty percent is assigned for ulcerations or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant conditions.  

In the present case, there is no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  While the veteran has continuously complained 
of itching, cracking, and dryness associated with his 
service-connected foot condition, there is no indication of 
exudation or lesions.  In fact, the veteran specifically 
denied any ulcerations or other manifestations.  Although Dr. 
RAS stated that the veteran's onychomycosis "did not respond 
well to medications," by his own testimony he uses over-the-
counter medication and does not require any other medical 
treatment.  

Therefore the Board finds that the veteran's service-
connected athlete's foot with onychomycosis does not meet the 
criteria for an evaluation of 30 percent or more.  The Board 
finds instead that the veteran's condition, which the 
competent evidence of record indicates, is manifested by 
cracking, itching, dryness, and burning, is most adequately 
evaluated as 10 percent disabling.  38 C.F.R. § 4.118, DC 
7813.

4.  Chondromalacia of the patella

The veteran's service-connected chondromalacia of the patella 
is currently assigned a noncompensable rating.  

Pursuant to 38 C.F.R. § 4.71a, DC 5257 (2001) impairment of 
the knee with severe recurrent subluxation or lateral 
instability is assigned an evaluation of 30 percent; 20 
percent is assigned for moderate recurrent subluxation or 
lateral instability; and 10 percent is assigned for slight 
recurrent subluxation or lateral instability.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2001).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001). 

In the present case the veteran has complained of occasional 
pain and swelling, particularly when climbing stairs and 
jogging.  Physical examination in January 1995 revealed 
tenderness over the patella with mild patellar crepitance.  
The VA examination in May 1996 indicated small patellar 
effusion.  The most recent VA examiner noted that there was 
no evidence of crepitus, effusion, tenderness, or 
instability.  

Inasmuch as there is no evidence of subluxation or 
instability, the Board finds that the veteran's service-
connected knee disorder does not warrant a compensable 
evaluation under DC 5257.  

The Board has considered whether the veteran would be more 
adequately evaluated pursuant to another diagnostic code.  
More specifically, the Board has considered the potential 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(arthritis), 5260, and 5261 (limitation of motion).  

Arthritis is evaluated under DC 5003.  Pursuant to that code, 
arthritis, when established by X-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint(s) involved.  

However, the veteran does not appear to contend, and the 
competent medical evidence of record does not indicate, he 
suffers any limitation of motion.  In fact, examination of 
the veteran's service-connected knee has consistently 
revealed a full range of motion.  Therefore, the Board finds 
that the veteran would not be adequately evaluated under 
Diagnostic Code 5003, 5260, or 5261.  

Ankylosis of the knee is evaluated under 38 C.F.R. § 4.71a, 
DC 5256 (2001).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 86; see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The veteran does not contend, nor does the medical 
record demonstrate, that ankylosis of the knee is present.  
There is no medical evidence that the veteran's knee is 
ankylosed.  Specifically, the veteran does not assert, nor is 
there any evidence that his knee is immobile or consolidated.  
Evaluation of the veteran's disability under DC 5256 is 
accordingly not warranted.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected chondromalacia of 
the patella is most adequately evaluated as noncompensable 
under Diagnostic Code 5257.  

5.  Degenerative joint disease of the lumbar spine

The veteran's service-connected degenerative joint disease of 
the lumbar spine is currently rated noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

Pursuant to DC 5295, severe lumbosacral strain with listing 
of the whole spine to the opposite, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is rated as 40 
percent disabling.  Twenty percent is assigned for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; characteristic pain 
on motion is assigned an evaluation of 10 percent; and slight 
subjective symptoms are noncompensable.  

The competent evidence of record indicates a reported history 
of low back pain at separation.  X-rays taken in conjunction 
with the veteran's May 1996 VA examination revealed mild 
degenerative joint disease.  The August 2001 VA examination 
revealed some discomfort with extension of the veteran's 
back.  Therefore, the Board finds that the veteran is most 
adequately evaluated as 10 percent disabled under DC 5295.  

A higher evaluation of 20 percent or more is not warranted.  
More specifically, there is no indication of muscle spasm on 
extreme forward bending.  In fact, the veteran specifically 
denied any episodes of muscle spasms.  Furthermore, the 
competent medical evidence of record does not include any 
objective indications of muscle spasms.  Therefore, an 
evaluation of 20 percent for the veteran's service-connected 
degenerative joint disease of the lumbar spine is not 
appropriate.  

Again, the Board has considered the applicability of other 
diagnostic codes, including DCs 5003, 5289, and 5292 (2001).  
As discussed above, arthritis is evaluated based upon 
limitation of motion of the affected joint.  DC 5003.  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292.  Severe limitation is assigned an 
evaluation of 40 percent; moderate limitation is assigned 20 
percent; and slight limitation is assigned 10 percent.  

In the present case, there is no indication of any limitation 
of motion of the lumbar spine.  In May 1996 the VA examiner 
noted that the veteran was able to touch his toes with his 
fingertips.  In addition, it was noted that hyperextension, 
and lateral and side bending, were normal.  By the veteran's 
own testimony, his back disorder does not require medication, 
or hot or cold packs.  The veteran described his condition as 
"a little discomfort from time to time."  During the 
veteran's last VA examination it was specifically noted that 
he had full range of motion of his lumbar spine.  Therefore, 
the Board finds that the veteran would not be effectively 
evaluated under Diagnostic Code 5003 or DC 5295.  

Moreover, as indicated above ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995), citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994) at 89; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record demonstrate, that 
ankylosis of the lumbar spine is present.  Therefore, 
evaluation of his disability under DC 5289 is accordingly not 
warranted.

6.  Additional considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  In 
the present case, neither of the veteran's service-connected 
musculoskeletal disabilities is evaluated based upon 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
10 percent rating being awarded for the veteran's service-
connected degenerative joint disease of the lumbar spine.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in November 1995, have his 
cardiovascular, foot, knee, or back disorders been more 
disabling than as currently rated under the present decision.


ORDER

An evaluation in excess of 30 percent for service-connected 
hypertension with mitral valve prolapse, palpitations and 
dyspnea is denied.  

An evaluation in excess of 10 percent for service-connected 
athlete's foot, bilateral, with fungus between the toes and 
onychomycosis is denied.  

A compensable evaluation for service-connected chondromalacia 
of the left patella is denied.  

An evaluation of 10 percent for service-connected 
degenerative joint disease of the lumbar spine is granted, 
subject to the statutes and regulations governing the award 
and disbursement of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

